DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Rowland on 1 March 2021.

The application has been amended as follows: 

In the Claims:

Claim 1 now reads as follows:
1.  (Currently Amended)  An absorbent article in the form of pants comprising:
a pant part, wherein said pant part comprises a covering layer, a front section, a back section and an intermediate crotch section, wherein the front and back sections are connected to one another along two opposing longitudinal lateral edges to form a waist opening and a pair of leg openings, wherein said pant part comprises at least one low-opacity area, which has an opacity that is lower than or equal to 30% 

a liquid-tight coloured barrier layer placed between said absorbent core and covering layer, extension of the barrier layer coinciding on the whole with extension of the absorbent core and at least a portion of the barrier layer is covered by the low-opacity area of said pant part,
wherein said barrier layer has a skin-like colour with an L* value of 30.1- 67.9, a* value of 5.5 - 7.0 and b* value of 7.5 - 20.3 in accordance with the CIE L*a*b* standard method, and
wherein the difference between two colours in the colour space CIE L*a*b*, which is characterised by a Delta E-value (ΔE*ab) in a comparison between the low-opacity area/areas of the pant part covering the barrier layer and the low-opacity area/areas of the pant part outside the area of the barrier layer's extension is less than:

4 when said low-opacity area for the pant part has an opacity of 30[[-40]]%
3 when said low-opacity area for the pant part has an opacity of 20-30%
2 when said low-opacity area for the pant part has an opacity of 0-20%,
when the absorbent article is placed with the side that is intended to face the wearer against a reference surface having a predetermined colour, in accordance with the CIEL*a*b* standard method, wherein the reference surface is formed of a surface that has the following L*, a*, b* value:  L*=67.9 a*=5.5 and b*=16.4 or L*=52.6 a*=7.0 and b*=20.3 or L*=30.1 a*=5.8 and b*=4.5*, and


Claim 13 is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an absorbent article having a pant part as claimed having an opacity that is 30% or lower. The closest prior art of record, JP 2007-050145 A1 to Takahashi, discloses all aspects of the claimed invention with the exception of the pant part comprising a low-opacity area having an opacity that is lower than or equal to 30%. Additional prior art of record, U.S. Patent Publication 2009/0306616 to Wennerback, discloses an absorbent article having a pant part with an opacity of 40% or greater, as disclosed in paragraph [0086], and teaches away from an opacity of 30% or less because a higher opacity results in a pant having a more cloth-like appearance like “normal” underwear, as disclosed in paragraph [0087]. Therefore, one of ordinary skill in the art would not be motivated by the teaching of Wennerback to provide the pant part with an opacity of 30% or less. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781